STATEMENT OF ADDITIONAL INFORMATION March 1, 2011 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-645-6561 (1-516-794-5452 outside the U.S.) or, for financial intermediaries, 1-800-554-4611. The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus 100% U.S. Treasury Money Market Fund DUSTMMF DUSXX December 31 st May 1 st Dreyfus BASIC U.S. Mortgage Securities Fund DBUSMSF DIGFX December 31 st May 1 st Dreyfus New Jersey Municipal Bond Fund, Inc. DNJMBF Class A/DRNJX December 31 st May 1 st Class B/DBNJX Class C/DCNJX Class I/DNMIX Class Z/DZNJX Dreyfus Premier Investment Funds, Inc. DPI Dreyfus Diversified Global Fund DDGF Class A/DDGAX October 31 st March 1 st Class C/DDGCX Class I/ DDGIX Dreyfus Diversified International Fund DDIF Class A/DFPAX October 31 st March 1 st Class C/DFPCX Class I/ DFPIX Dreyfus Diversified Large Cap Fund DDLCF Class A/DVDAX October 31 st March 1 st Class C/DVDCX Class I/ DVDIX Dreyfus Emerging Asia Fund DEAF Class A/DEAAX October 31 st March 1 st Class C/DEACX Class I/ DEAIX Dreyfus Global Real Estate Securities Fund DGRESF Class A/DRLAX December 31 st May 1 st Class C/DGBCX Class I/ DRLIX Dreyfus Greater China Fund DGCF Class A/DPCAX October 31 st March 1 st Class B/DPCBX Class C/DPCCX Class I/ DPCRX Dreyfus Large Cap Equity Fund DLCEF Class A/DLQAX December 31 st May 1 st Class C/DEYCX Class I/ DLQIX Dreyfus Large Cap Growth Fund DLCGF Class A/DAPAX December 31 st May 1 st Class C/DGTCX Class I/ DAPIX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Large Cap Value Fund DLCVF Class A/DAUAX December 31 st May 1 st Class C/DVUCX Class I/ DAUIX Dreyfus Satellite Alpha Fund DSAF Class A/DSAAX October 31 st March 1 st Class C/DSACX Class I/ DSAIX Dreyfus U.S. Treasury Intermediate Term Fund DUSTITF DRGIX December 31 st May 1 st Dreyfus U.S. Treasury Long Term Fund DUSTLTF DRGBXX December 31 st May 1 st * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year for funds with fiscal years ended October 31 st , and “last fiscal year” means the fiscal year ended in the calendar year prior to the immediately preceding calendar year for funds with fiscal years ended December 31 st . TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-3 Board Members' Compensation I-4 OFFICERS I-5 CERTAIN PORTFOLIO MANAGER INFORMATION I-7 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-9 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-10 OFFERING PRICE I-11 SECURITIES OF REGULAR BROKERS OR DEALERS I-12 COMMISSIONS I-12 PORTFOLIO TURNOVER VARIATION I-13 SHARE OWNERSHIP I-15 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Multi-Class Funds II-1 Class A II-2 HOW TO REDEEM SHARES II-2 Wire Redemption Privilege II-3 SHAREHOLDER SERVICES II-3 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-5 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-7 Funds other than Money Market Funds II-8 Money Market Funds II-14 INVESTMENT RESTRICTIONS II-15 Fundamental II-15 Nonfundamental Policies II-19 DIVIDENDS AND DISTRIBUTIONS II-22 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-22 EXPENSE ARRANGEMENTS AND LIMITATIONS II-23 Expense Arrangements II-23 Expense Limitations II-23 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-23 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 In-Kind Purchases III-1 Information Pertaining to Purchase Orders III-2 Class A III-3 Class B III-4 Class C III-5 Class I III-5 Class J III-5 Class Z III-5 Converting Shares III-5 Frequent Purchases and Exchanges (Non-Money Market Funds only) III-5 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-6 Redemption Fee III-6 Contingent Deferred Sales Charge - Multi-Class Funds III-7 Redemption Through an Authorized Entity III-8 Checkwriting Privilege III-9 Wire Redemption Privilege III-9 Dreyfus TeleTransfer Privilege III-9 Reinvestment Privilege III-10 Share Certificates; Signatures III-10 Redemption Commitment III-10 Suspension of Redemptions III-10 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-10 Exchanges III-10 Dreyfus-Automatic Asset Builder ® III-12 Dreyfus Government Direct Deposit Privilege III-13 Dreyfus Payroll Savings Plan III-13 Dreyfus Dividend Options III-13 Automatic Withdrawal Plan III-13 Letter of Intent - Class A Shares III-14 Corporate Pension/Profit-Sharing and Retirement Plans III-14 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-15 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-15 All Funds other than Money Market Funds III-15 Equity Securities III-15 Common Stock III-16 Preferred Stock III-16 Convertible Securities III-16 Warrants III-17 Fixed-Income Securities III-17 U.S. Government Securities III-17 Corporate Debt Securities III-18 High Yield and Lower-Rated Securities III-18 Zero Coupon, Pay-In-Kind and Step-Up Securities III-19 Inflation-Indexed Securities III-19 Variable and Floating Rate Securities III-20 Participation Interests and Assignments III-20 Mortgage-Related Securities III-21 Asset-Backed Securities III-25 Collateralized Debt Obligations III-25 Municipal Securities III-25 Taxable Investments (municipal or other tax-exempt funds only) III-30 Funding Agreements III-31 Real Estate Investment Trusts (REITs) III-31 Money Market Instruments III-31 Bank Obligations III-31 Repurchase Agreements III-32 Commercial Paper III-32 Foreign Securities III-33 Emerging Markets III-33 Brazil III-34 Certain Asian Emerging Market Countries III-35 India III-35 Depositary Receipts III-37 Sovereign Debt Obligations III-37 Brady Bonds III-38 Eurodollar and Yankee Dollar Investments III-38 Investment Companies III-38 Exchange-Traded Funds (ETFs) III-39 Exchange-Traded Notes III-39 Derivatives III-40 Futures Transactions III-41 Options III-42 Swap Transactions III-43 Credit Linked Securities III-44 Credit Derivatives III-44 Structured Notes and Hybrid Instruments III-45 Participatory Notes III-45 Custodial Receipts III-45 Combined Transactions III-46 Future Developments III-46 Foreign Currency Transactions III-46 Short-Selling III-46 Lending Portfolio Securities III-47 Borrowing Money III-47 Borrowing Money for Leverage III-47 Reverse Repurchase Agreements III-47 Forward Commitments III-48 Forward Roll Transactions III-48 Illiquid Securities III-48 Non-Diversified Status III-48 Investments in the Technology Sector III-49 Investments in the Real Estate Sector III-49 Investments in the Natural Resources Sector III-50 Money Market Funds III-50 U.S. Treasury Securities III-50 U.S. Government Securities III-50 Repurchase Agreements III-51 Bank Obligations III-51 Floating and Variable Rate Obligations III-52 Asset-Backed Securities III-53 Commercial Paper III-53 Foreign Obligations; Securities of Supranational Entities III-53 Municipal Securities III-53 State Specific Funds III-54 Derivative Products III-54 Ratings of Municipal Securities III-55 Stand-By Commitments III-55 Taxable Investments (municipal or other tax-exempt funds only) III-55 Illiquid Securities III-56 Borrowing Money III-56 Reverse Repurchase Agreements III-56 Forward Commitments III-56 Interfund Borrowing and Lending Program III-57 Lending Portfolio Securities III-57 RATING CATEGORIES III-57 S&P III-57 Moody's III-60 Fitch III-61 DBRS III-63 ADDITIONAL INFORMATION ABOUT THE BOARD III-64 Boards' Oversight Role in Management III-64 Board Composition and Leadership Structure III-65 Additional Information About the Boards and Their Committees III-65 MANAGEMENT ARRANGEMENTS III-66 The Manager III-66 Sub-Advisers III-66 Portfolio Managers and Portfolio Manager Compensation III-66 Certain Conflicts of Interest with Other Accounts III-72 Distributor III-73 Transfer and Dividend Disbursing Agent and Custodian III-74 DETERMINATION OF NET ASSET VALUE III-74 Valuation of Portfolio Securities (funds other than money market funds) III-75 Valuation of Portfolio Securities (money market funds only) III-75 Calculation of Net Asset Value III-76 NYSE and Transfer Agent Closings III-76 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-76 Funds Other Than Money Market Funds III-76 TAXATION III-77 Taxation of the Funds III-77 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-78 Sale, Exchange or Redemption of Shares III-79 Passive Foreign Investment Companies III-80 Non-U.S. Taxes III-80 Foreign Currency Transactions III-81 Financial Products III-81 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-81 Certain Higher-Risk and High Yield Securities III-81 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-82 Investing in Mortgage Entities III-82 Tax-Exempt Shareholders III-83 Backup Withholding III-83 Foreign (Non-U.S.) Shareholders III-83 Other Tax Matters III-85 PORTFOLIO TRANSACTIONS III-85 Trading the Funds' Portfolio Securities III-85 Soft Dollars III-87 IPO Allocations III-88 Disclosure of Portfolio Holdings III-89 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-89 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-90 Massachusetts Business Trusts III-90 Fund Shares and Voting Rights III-90 GLOSSARY III-92 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010) Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Gordon J. Davis Board Member Partner in the law firm of Dewey & LeBoeuf, LLP Consolidated Edison, Inc., a utility company, Director (1997 - present) The Phoenix Companies, Inc., a life insurance company, Director (2000 - present) David P. Feldman Board Member Corporate Director and Trustee BBH Mutual Funds Group (4 registered mutual funds), Director (1992 - present) QMed, Inc., a healthcare company, Director (1999 - 2007) Lynn Martin Board Member President of The Martin Hall Group LLC, a human resources consulting firm, from January 2005 – present Advisor to the international accounting firm of Deloitte & Touche, LLP and Chair to its Council for the Advancement of Women from March 1993 - September 2005 AT&T Inc., a telecommunications company, Director (1999 - present) Ryder System, Inc., a supply chain and transportation management company, Director (1993 - present) The Procter & Gamble Co., a consumer products company, Director (1994 - present) Constellation Energy Group, Inc., Director (2003 - present) I-1 Philip L. Toia Board Member Private Investor N/A The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Gordon J.
